The opinion of the court was delivered by
Redfield, Ch. J.
Until the revised statutes gave an appeal, in probate cases, to the county court, and only allowed exceptions upon questions of law, in such cases, to come into this court, all probate matters, resting in discretion, were subject to revision in this court, upon the same grounds they were to be originally decided, in the probate court. - This is now the rule of decision of such questions, in che county court, which is but a higher court of probate, for determining appeals in such matters, as this court formerly was.
But, as the law now stands, this court have no general jurisdiction, in probate matters, to rehear and determine them, upon their merits, as under the former statutes. We sit merely as a court of error, in such cases, as much as in cases at common law. The re- • moval of an administrator, for any cause, within the jurisdiction of the probate court, and which is, by law, a sufficient ground of removal, is, by the statute, and upon general principles, a matter of discretion merely, and as such, not revisable in this court, as was held in the county of Orange, two weeks since.
The argument addressed to us, had" we the control of the whole case, might have much force, but cannot justify us in saying there was any error of law.
Judgment affirmed.